                                Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 1 of 32

                        1      BARBARA A. BLACKBURN, Bar No. 253731
                               bblackburn@littler.com
                        2      BRITNEY N. TORRES, Bar No. 287019
                               btorres@littler.com
                        3      LITTLER MENDELSON, P.C.
                               500 Capitol Mall
                        4      Suite 2000
                               Sacramento, CA 95814
                        5      Telephone: 916.830.7200
                               Facsimile: 916.561.0828
                        6
                               Attorneys for Defendant CORIZON HEALTH, INC.
                        7

                        8
                                                               UNITED STATES DISTRICT COURT
                        9
                                                               EASTERN DISTRICT OF CALIFORNIA
                     10

                     11
                               BRUCE MORRELLI, JOSE ROJAS,                    Case No. 1:18-cv-01395-LJO-SAB
                     12        JANICE ANDRES, SANDRA CRUZ-
                               PEREZ, VICTORIA MARTINEZ,                      MEMORANDUM OF POINTS AND
                     13        VERONICA VIZCARRA, and LAURA                   AUTHORITIES IN SUPPORT OF
                               PADILLA,                                       DEFENDANT’S MOTION TO DISMISS
                     14                                                       PLAINTIFFS’ FIRST AMENDED
                                                 Plaintiffs,                  COMPLAINT FOR FAILURE TO
                     15                                                       STATE A CLAIM AND, IN THE
                               v.                                             ALTERNATIVE, MOTION TO DISMISS
                     16                                                       OR STRIKE STATE-WIDE CLASS
                               CORIZON HEALTH, INC., a Delaware               DEFINITION
                     17        corporation, and DOES 1 through 25,
                               inclusive,                                     [F.R.C.P. 12(b)(6), 12(f)]
                     18
                                                 Defendants.                  Date:             January 22, 2019
                     19                                                       Time:             8:30 a.m.
                                                                              Courtroom:        4, 17th Floor
                     20                                                       Judge:            Hon. Lawrence J. O’Neill

                     21
                                                                              Complaint filed: September 5, 2018
                     22

                     23

                     24

                     25

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                                     CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                    DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                        THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                                    Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 2 of 32

                        1                                                          TABLE OF CONTENTS
                        2                                                                                                                                                  PAGE
                        3      I.       INTRODUCTION ................................................................................................................... 1

                        4      II.      PROCEDURAL HISTORY..................................................................................................... 2

                        5      III.     PLAINTIFFS’ FAC SHOULD BE DISMISSED FOR FAILURE TO STATE A
                                        CLAIM UPON WHICH RELIEF CAN BE GRANTED ........................................................ 3
                        6
                                        A.        If Plaintiffs Cannot Offer Specific Facts In Support Of Their Claims, Their
                        7                         Complaint Should Be Dismissed With Prejudice ........................................................ 3

                        8               B.        Plaintiffs’ Overtime Claim Must Be Dismissed Because Plaintiffs Have Failed
                                                  To Cure The Defects Detailed In The Court’s Order And Their New
                        9                         Allegations Further Illustrate Why That Claim Is Implausible ................................... 4

                     10                           1.         Plaintiffs Failed To Correct The Deficiencies Detailed In The Court’s
                                                             Order ................................................................................................................ 5
                     11
                                                  2.         Plaintiffs’ Overtime Claims Fails And They Should Not Be Granted
                     12                                      Leave To Amend Because Putative Class Members Worked An
                                                             Alternative Workweek Schedule ..................................................................... 9
                     13
                                        C.        Plaintiffs’ Break Claims Should Be Dismissed Because They Failed To
                     14                           Amend As Instructed By The Court And The Additional Allegations Of The
                                                  FAC Demonstrate That Plaintiffs’ Allegations Are Impossible ................................ 13
                     15
                                                  1.         Plaintiffs Failed To Amend As Instructed By The Court .............................. 13
                     16
                                                  2.         The Additional Allegations Of The FAC Demonstrate That Plaintiffs’
                     17                                      Missed Break Allegations Are Impossible .................................................... 15

                     18                 D.        Plaintiffs Failed To Correct Their Minimum Wage Claim As Instructed By
                                                  The Court And Instead Deleted Even Their Conclusory Allegations In Support
                     19                           Thereof ....................................................................................................................... 16

                     20                 E.        Plaintiffs’ Claim For Inaccurate Wage Statements Is Again Based On
                                                  Conclusory Allegations .............................................................................................. 16
                     21
                                        F.        Plaintiffs’ Claim For Waiting Time Penalties Is Again Based On Conclusory
                     22                           Allegations ................................................................................................................. 18

                     23                 G.        Plaintiffs’ Claim For Unfair Competition Is Again Based On Conclusory
                                                  Allegations ................................................................................................................. 19
                     24
                                        H.        Plaintiffs Lack Standing To Sue For Injunctive Relief.............................................. 20
                     25
                               IV.      PLAINTIFFS’ STATE-WIDE CLASS DEFINITION SHOULD BE DISMISSED
                     26                 AND/OR STRICKEN ............................................................................................................ 20

                     27        V.       CONCLUSION ...................................................................................................................... 24

                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                    i.                            CASE NO. 1:18-CV-01395-LJO-SAB

                                                                                    TABLE OF CONTENTS
                                 Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 3 of 32

                        1                                                       TABLE OF AUTHORITIES
                        2                                                                                                                                     PAGE(S)
                        3      Cases
                        4      Abagninin v. AMVAC Chem. Corp.,
                                  545 F.3d 733 (9th Cir. 2008) ...........................................................................................................4
                        5
                               Anderson v. Blockbuster, Inc.,
                        6
                                  No. 210CV00158MCEGGH, 2010 WL 1797249 (E.D. Cal. May 4, 2010) ..................................21
                        7
                               Angeles v. U.S. Airways, Inc.,
                        8         No. C 12-05860 CRB, 2013 WL 622032 (N.D. Cal. Feb. 19, 2013) ............................................18

                        9      Ashcroft v. Iqbal,
                                  556 U.S. 662 (2009) ............................................................................................................... passim
                     10
                               Bell Atlantic Corp. v. Twombly,
                     11
                                   550 U.S. 544 (2007) .........................................................................................................1, 3, 15, 21
                     12
                               Blantz v. Cal. Dep’t of Corr. & Rehab.,
                     13           727 F.3d 917 (9th Cir. 2013) .....................................................................................................4, 14

                     14        Boon v. Cannon Business Solutions, Inc.,
                                  595 Fed. Appx. 631 (9th Cir. 2015) .................................................................................................8
                     15
                               Byrd v. Masonite Corp.,
                     16           No. 16-cv-00035JGB, 2016 WL 756523 (C.D. Cal. Feb 25, 2016) ..............................................17
                     17
                               Cholakyan v. Mercedes-Benz USA, LLC,
                     18           796 F. Supp. 2d 1220 (C.D. Cal. 2011) .........................................................................................21

                     19        Crimson California Pipeline, L.P. v. Southern California Edison Co.,
                                  No. CV 15-07036 SJO, 2016 WL 5340528 (C.D. Cal. Feb. 12, 2016) .................................7, 8, 14
                     20
                               Dejesus v. HF Management Services, LLC,
                     21           726 F.3d 85 (2d Cir. 2013)...............................................................................................................9
                     22        Deleon v. Time Warner Cable LLC,
                     23           No. CV 09-2438 AG ......................................................................................................................21

                     24        Ellis v. Costco Wholesale Corp.,
                                   657 F. 3d 970 (9th Cir. 2011) ........................................................................................................20
                     25
                               Ferguson v. Randy’s Trucking, Inc.,
                     26           No. 1:15-cv-00697-JLT, 2016 WL 4082900 (E.D. Cal. Mar. 11, 2016) .......................................10
                     27        Flores v. Starwood Hotels & Resorts Worldwide, Inc.,
                     28           No. SACV 14-1093 AG, 2015 WL 12912337 (C.D. Cal. Mar. 16, 2015) ....................................22
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                  i.                         CASE NO. 1:18-CV-01395-LJO-SAB

                                                                                 TABLE OF AUTHORITIES
                                 Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 4 of 32

                        1                                                        TABLE OF AUTHORITIES
                                                                                      (CONTINUED)
                        2                                                                                                                                         PAGE(S)
                        3      Foman v. Davis,
                                  371 U.S. 178 (1962) .........................................................................................................................4
                        4
                               Gen. Tel. Co. of Sw. v. Falcon,
                        5         457 U.S. 147 (1982) .......................................................................................................................24
                        6
                               Hamilton v. Solano Irr. Dist.,
                        7        No. CIV S 1202727 KJM, 2013 WL 1499603 (E.D. Cal. Apr. 11, 2013).....................................10

                        8      Harding v. Time Warner, Inc.,
                                  No. 09cv1212-WQH-WMc, 2009 WL 2575898 (S.D. Cal. Aug. 18, 2009) .................................17
                        9
                               Hishon v. King & Spalding,
                     10           467 U.S. 69 (1984) .........................................................................................................................20
                     11
                               Hodgers-Durgin v. de la Vina,
                     12           199 F.3d 1037 (9th Cir. 1999) .......................................................................................................20

                     13        Jimenez v. Domino’s Pizza, Inc.,
                                  238 F.R.D. 241 (C.D. Cal. 2006) ...................................................................................................10
                     14
                               Johnson v. Sky Chefs, Inc.,
                     15           No. 11-CV-05619-LHK, 2012 WL 4483225 (N.D. Cal. Sept. 27, 2012)......................................18
                     16        Landers v. Quality Communications, Inc.,
                     17           771 F.3d 638 (9th Cir. 2014) ................................................................................................. passim

                     18        Lundy v. Catholic Health System of Long Island Inc.,
                                  711 F.3d 106 (2d Cir. 2013).............................................................................................................9
                     19
                               Manning v. Boston Med. Ctr. Corp.,
                     20          725 F.3d 34 (1st Cir. 2013) ............................................................................................................21
                     21        Mendez v. H.J. Heinz, L.P.,
                                 No. CV 12-5653-GHK, 2012 U.S. Dist. LEXIS 170785 ...............................................................23
                     22

                     23        Milligan v. American Airlines, Inc.,
                                  577 Fed. Appx. 718 (9th Cir. 2014) ...............................................................................................18
                     24
                               Nakahata v. New York-Presbyterian Healthcare System, Inc.,
                     25           723 F.3d 192 (2d Cir. 2013).............................................................................................................9
                     26        Ortiz v. Sodexo Operations, LLC,
                                  No. CV-10-04158 ....................................................................................................................22, 24
                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                   ii.                         CASE NO. 1:18-CV-01395-LJO-SAB

                                                                                 TABLES OF AUTHORITIES
                                 Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 5 of 32

                        1                                                      TABLE OF AUTHORITIES
                                                                                    (CONTINUED)
                        2                                                                                                                                   PAGE(S)
                        3      Perez v. Wells Fargo & Co.,
                                  75 F. Supp. 3d 1184 (N.D. Cal. 2014) .............................................................................................8
                        4
                               Raphael v. Tesoro Refining and Marketing Co. LLC,
                        5         No. 3:15-cv-02862-ODW(Ex), 2015 WL 4127905 (C.D. Cal. July 8, 2015) .................................9
                        6
                               Renick v. Dun & Bradstreet Receivable Management Services,
                        7         290 F.3d 1055 (9th Cir. 2002) .......................................................................................................19

                        8      Roberson v. Danny Ontiveros Trucking,
                                  No. CV-F-08-0552 LJO SMS, 2008 WL 4809960 (E.D. Cal. Nov. 3, 2008) ...............................20
                        9
                               Salameh v. Tarsadia Hotel,
                     10           726 F.3d 1124 (9th Cir. 2013) ...................................................................................................4, 12
                     11
                               Sanders v. Apple Inc.,
                     12           672 F. Supp. 2d 978 (N.D. Cal. 2009) ...............................................................................20, 22, 24

                     13        Sandoval v. Ali,
                                  34 F. Supp. 3d 1031 (N.D. Cal 2014) ............................................................................................21
                     14
                               Sasha Ovieda v. Sodexo Operations, LLC,
                     15           No. CV 12-1750-GHK SSX, 2012 WL 1627237 (C.D. Cal. May 7, 2012) ..................................21
                     16        Schneider v. Space Systems/Loral Inc.,
                     17           No. 11-02489, 2012 WL 476495 (N.D. Cal. Feb. 14, 2012) ...................................................19, 21

                     18        Schreiber Distributing Co. v. Serv-Well Furniture Co., Inc.,
                                  806 F.2d 1393 (9th Cir. 1986) .........................................................................................................4
                     19
                               Silvia v. EA Technical Servs., Inc.,
                     20            No. 15-cv-04677-JSC, 2018 WL 306690 (N.D. Cal. Jan. 5, 2018) ...............................................10
                     21        Solis v. City of Fresno,
                                   No. 1:11-CV-00053, 2012 WL 868681 (E.D. Cal. Mar. 13, 2012) ...........................................7, 14
                     22

                     23        Starr v. Baca,
                                   652 F.3d 1202 (9th Cir. 2011) .......................................................................................................17
                     24
                               Tan v. GrubHub, Inc.,
                     25           171 F. Supp. 3d 998 (N.D. Cal. 2006) .........................................................................................8, 9
                     26        Tarantino v. Gawker Media, LLC,
                                  No. CV 14-603-JFW, 2014 WL 2434647 (C.D. Cal. Apr. 22, 2014) ..............................................8
                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                iii.                       CASE NO. 1:18-CV-01395-LJO-SAB

                                                                               TABLES OF AUTHORITIES
                                 Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 6 of 32

                        1                                                        TABLE OF AUTHORITIES
                                                                                      (CONTINUED)
                        2                                                                                                                                         PAGE(S)
                        3      United States v. Ritchie,
                                  342 F.3d 903 (9th Cir. 2003) .........................................................................................................10
                        4
                               Vivendi SA v. T-Mobile USA Inc.,
                        5         586 F.3d 689 (9th Cir. 2009) ...........................................................................................................8
                        6
                               Wal-Mart Stores, Inc. v. Dukes,
                        7         131 S. Ct. 2541 (2011) ...................................................................................................................20

                        8      Waldo v. Eli Lilly & Co.,
                                  No. CIV. S-13-0789 .........................................................................................................................4
                        9
                               Walsh v. Nev. Dep’t of Human Res.,
                     10           471 F.3d 1033 (9th Cir. 2006) .......................................................................................................20
                     11
                               Weigele v. FedEx Ground Package Sys., Inc.,
                     12           No. 06-cv-1330, 2010 WL 4723673 (S.D. Cal. Nov. 15, 2010) ....................................................19

                     13        Statutes

                     14        California Business & Professions Code section 17200 ............................................................3, 19, 20

                     15        California Business & Professions Code Section 17200 et seq. ......................................................3, 19
                     16        California Labor Code Sections 201, 202, and 203, and (7)............................................................3, 18
                     17        California Labor Code Section 226 (6) ..................................................................................................3
                     18
                               California Labor Code Section 226.7 ....................................................................................................3
                     19
                               California Labor Code Sections 226.7 and 512(a).................................................................................2
                     20
                               California Labor Code Section 226(a) .................................................................................................17
                     21
                               California Labor Code Section 226(e)(2) ............................................................................................17
                     22
                               California Labor Code Section 510, 510(a) .................................................................................... 2, 11
                     23
                               California Labor Code Section 511 .....................................................................................................11
                     24
                               California Labor Code Section 1194, 1194 (2) ..................................................................................2, 3
                     25

                     26        Other Authorities

                     27        Fed. R. Civ. P. 12(b)(6)..........................................................................................................2, 3, 20, 24

                     28        Fed. R. Civ. P. 12(f) ...................................................................................................................2, 21, 24
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                   iv.                          CASE NO. 1:18-CV-01395-LJO-SAB

                                                                                  TABLES OF AUTHORITIES
                                 Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 7 of 32

                        1                                                          TABLE OF AUTHORITIES
                                                                                        (CONTINUED)
                        2                                                                                                                                             PAGE(S)
                        3      Fed. R. Civ. P. 23 .................................................................................................................................22
                        4      Fed. R. Evid. 201(b) .............................................................................................................................10
                        5

                        6

                        7

                        8

                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                                                                                      v.                           CASE NO. 1:18-CV-01395-LJO-SAB

                                                                                   TABLES OF AUTHORITIES
                                Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 8 of 32

                        1      I.      INTRODUCTION

                        2              Plaintiffs Bruce Morrelli, Jose Rojas, Janice Andres, Sandra Cruz-Perez, Victoria Martinez,

                        3      Veronica Vizcarra and Laura Padilla (collectively, “Plaintiffs”) filed their First Amended Complaint

                        4      (“FAC”) on December 6, 2018, attempting for a second time to validly assert a variety of wage and

                        5      hour claims. (See generally Dkt. # 12 (“FAC”), Dkt. #1-1, Ex. A (“Compl.”).) Despite the guidance

                        6      from the Court in its order (Dkt. # 11) (“Order”) granting Defendant’s Motion to Dismiss the

                        7      original Complaint (Dkt. # 5) (“Original Motion”), Plaintiffs’ First Amended Complaint still fails to

                        8      satisfy the pleading requirements of the Federal Rules of Civil Procedure as explained by the United

                        9      States Supreme Court in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,

                     10        556 U.S. 662 (2009).

                     11                As to their overtime claim, Plaintiffs have not heeded the Court’s guidance in the Order and

                     12        again failed to allege a single example of any named Plaintiff working unpaid overtime in a specific

                     13        week in the statutory period or other supporting facts to make such a claim plausible. Instead,

                     14        Plaintiffs vaguely plead “upon information and belief” – without any facts showing the source of

                     15        such information or belief – that at some unidentified time for some unidentified person some

                     16        unidentified amount of overtime was worked without proper payment. Accordingly, their unpaid

                     17        overtime claim is decidedly implausible. Further, because Plaintiffs and putative class members

                     18        worked an alternative workweek schedule as approved by the Labor Commissioner, Plaintiffs have

                     19        not and cannot assert a meritorious overtime claim. As such, their overtime claims should be

                     20        dismissed with prejudice.

                     21                Similarly, Plaintiffs’ missed meal and rest break claims remain deficient for several reasons.

                     22        Again, instead of making allegations based on their own personal knowledge, Plaintiffs plead such

                     23        claims “upon information and belief” without alleging any facts as to why they would have such

                     24        information or belief. Plaintiffs do not allege a single example of such a missed break occurring for

                     25        any one of them as a result of the staffing issues they claim led to missed breaks. Plaintiffs’ failure

                     26        to plead specific factual allegations as to their own experiences prevents a reasonable inference that

                     27        the alleged missed break violations plausibly occurred. Further, the additional facts included in the

                     28        FAC lead to the reasonable inference that Plaintiffs’ allegations are not plausible. Indeed, it is
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                    1.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                    DEFENDANT'S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                        THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                                Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 9 of 32

                        1      mathematically impossible for Plaintiffs’ allegations to be true based on the shifts and personnel

                        2      alleged in the FAC. Because Plaintiffs’ second attempt to plead missed break claims has failed, they

                        3      should be dismissed with prejudice.

                        4               Further, just as established in Defendant Corizon Health, Inc.’s (“Defendant”) Original

                        5      Motion and the Court’s Order thereon, the remainder of Plaintiffs’ claims are conclusory and

                        6      derivative of their unpaid overtime and missed break claims, and fail along with those claims.

                        7      Accordingly, Defendant respectfully requests the Court grant its motion and dismiss each and every

                        8      one of Plaintiffs’ claims with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

                        9               In the alternative, and to the extent all of Plaintiffs’ claims are not dismissed with prejudice,

                     10        Defendant requests the Court dismiss and/or strike Plaintiffs’ state-wide class allegations. Because

                     11        each of the Plaintiffs worked at Defendant’s Tulare County facility and nowhere else, and because

                     12        they plead no basis for knowledge of how Defendant’s business was conducted at any other location,

                     13        there is no basis upon which to find that state-wide claims are supported by sufficient factual

                     14        allegations. Indeed, Plaintiffs allegations suggest that they do not have standing to represent a state-

                     15        wide class – they concede that Defendant’s operations and practices in different locations were based

                     16        upon contracts with the counties in which they were located. (See FAC, ¶ 8.) Accordingly,

                     17        Defendant respectfully requests the Court dismiss and/or strike Plaintiffs’ state-wide class definition

                     18        pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f).

                     19        II.      PROCEDURAL HISTORY
                     20                 Plaintiffs filed their class action-styled complaint, asserting a variety of wage and hour

                     21        claims, on September 5, 2018. Defendant removed the case to the Eastern District of California on

                     22        October 9, 2018. (Dkt. #1.) Defendant then moved to dismiss Plaintiffs’ Complaint. (Dkt. # 5.)

                     23        The Court granted the Original Motion without prejudice on November 28, 2018, providing

                     24        Plaintiffs “one chance” to cure the deficiencies of the Complaint before dismissing their claims with

                     25        prejudice. (Dkt. # 11, at 10:4.)

                     26                 On December 6, 2018, Plaintiffs filed their FAC. (Dkt. # 12.) In their FAC, Plaintiffs assert

                     27        the same seven claims for: (1) unpaid overtime wages in violation of California Labor Code Sections

                     28        510 and 1194, (2) meal period violations under Labor Code Sections 226.7 and 512(a) and the
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                   2.              CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                     DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                         THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 10 of 32

                        1      California Industrial Welfare Commission Order No. 4-2001, §11, (3) rest period violations under

                        2      Labor Code Section 226.7 and the California Industrial Welfare Commission Order No. 4-2001, §12,

                        3      (4) unpaid minimum wages in violation of Labor Code Section 1194 and the California Industrial

                        4      Welfare Commission Order No. 4-2001, §4, (5) non-compliant wage statements in violation of

                        5      Labor Code Section 226, (6) final wages not timely paid in violation of Labor Code Sections 201

                        6      and 203, and (7) violation of California Business & Professions Code Section 17200 et seq. (See

                        7      generally FAC.) Plaintiffs again seek to represent “all current and former California-based RNs

                        8      and/or LVNs in an equivalent position or performing equivalent work however titled, who formerly

                        9      worked and/or currently work for Defendants, or any of them, during the time commencing four

                     10        years prior to the filing of the original Complaint in this action, or within four years prior to the

                     11        filing of Fresno County Superior Court Case No. 17CECG02245, filed July 3, 2017, titled William

                     12        Soltis v. Corizon Health, Inc., and concluding at the time of the resolution of this action (the “class

                     13        period”).” (FAC, ¶ 16.)

                     14        III.   PLAINTIFFS’ FAC SHOULD BE DISMISSED FOR FAILURE TO STATE A CLAIM
                                      UPON WHICH RELIEF CAN BE GRANTED.
                     15
                                      A.      If Plaintiffs Cannot Offer Specific Facts In Support Of Their Claims, Their
                     16                       Complaint Should Be Dismissed With Prejudice.
                     17               The Supreme Court of the United States has explained that “[w]hile a complaint attacked by
                     18        a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation
                     19        to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,
                     20        and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
                     21        555 (citations omitted); see also Iqbal, 556 U.S. at 678. Such “[f]actual allegations must be enough
                     22        to raise a right of relief above the speculative level,” and plaintiffs must state “enough facts to state a
                     23        claim for relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570; see also Iqbal, 556
                     24        U.S. at 678.
                     25               Although a court must accept as true all of the factual allegations contained in a complaint,
                     26        that requirement does not apply to legal conclusions; therefore, the pleadings must include factual
                     27        allegations to support the legal claims asserted. Twombly, 550 U.S. at 555 (2008). As with other
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                         3.                   CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 11 of 32

                        1      allegations, allegations made on information and belief are insufficient if they do not have factual

                        2      support. Blantz v. Cal. Dep’t of Corr. & Rehab., 727 F.3d 917 (9th Cir. 2013). “[T]he proper

                        3      inquiry remains whether the plaintiff has presented a non-conclusory factual allegation.’” Waldo v.

                        4      Eli Lilly & Co., No. CIV. S-13-0789 LKK/EFB, 2013 WL 554623 at *11 (E.D. Cal. Oct. 7, 2013).

                        5             When there is repeated failure to cure deficiencies, futility of the amendment, or prejudice, a

                        6      court may deny the plaintiffs the ability to amend their complaint. Foman v. Davis, 371 U.S. 178,

                        7      182 (1962); Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008). And, leave to

                        8      amend should be denied when the court determines that “allegation[s] of other facts consistent with

                        9      the challenged pleading could not possibly cure the deficiency.” Schreiber Distributing Co. v. Serv-

                     10        Well Furniture Co., Inc., 806 F.2d 1393, 1401 (9th Cir. 1986). Indeed, to avoid dismissal after an

                     11        opportunity to amend has been granted, the plaintiff must disclose the specific facts that would cure

                     12        the deficiency. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (“A plaintiff may

                     13        not in substance say ‘trust me,’ and thereby gain a license for further amendment when prior

                     14        opportunity to amend has been given.”).

                     15               Plaintiffs’ FAC is again the type of pleading that the Supreme Court has said cannot survive

                     16        a motion to dismiss. The asserted claims are implausible based upon Plaintiffs’ allegations and

                     17        additional facts included in the FAC lead to the reasonable inference that a sufficient cause of action

                     18        cannot be pled. Plaintiffs’ FAC, therefore, should be dismissed with prejudice.

                     19               B.      Plaintiffs’ Overtime Claim Must Be Dismissed Because Plaintiffs Have Failed To
                                              Cure The Defects Detailed In The Court’s Order And Their New Allegations
                     20                       Further Illustrate Why That Claim Is Implausible.
                     21               Plaintiffs’ overtime claim is insufficiently pled for several reasons.      Plaintiffs have not

                     22        heeded the Court’s guidance from its recent Order and again failed to allege that any of the Plaintiffs

                     23        worked unpaid overtime in a specific week in the statutory period or any other supporting factual

                     24        allegations that would make such a claim plausible. Additionally, because Plaintiffs and putative

                     25        class members worked an alternative workweek schedule as approved by the Labor Commissioner,

                     26        Plaintiffs have not and cannot assert a meritorious overtime claim.

                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        4.                   CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 12 of 32

                        1                     1.     Plaintiffs Failed To Correct The Deficiencies Detailed In The Court’s
                                                     Order.
                        2
                                      Plaintiffs’ first cause of action for unpaid overtime is due to be dismissed because Plaintiffs
                        3
                               persist in their failure to include specific facts sufficient to “allege at least one workweek when
                        4

                        5      [Plaintiffs] worked [overtime] . . . and [were] not paid for the excess hours in that workweek[.]”

                        6      Landers v. Quality Communications, Inc., 771 F.3d 638 (9th Cir. 2014).

                        7             In their FAC, Plaintiffs assert the following related to overtime:
                        8
                                          •   “Plaintiffs are informed and believe, and based thereon allege that Defendants . . .
                        9                     established and carried out a policy which violated California’s wage and hour laws
                                              cited herein, in that Plaintiffs and class members were not paid wages according to
                     10                       California law for hours they were required to work, including hours devoted to . . .
                                              (2) work constituting more than eight (8) hours per day and (3) work constituting
                     11                       more than twelve (12) hours per day.” (FAC, ¶ 14.a.)
                     12
                                          •   “Defendants, and each of them, required Plaintiffs and class members to work a
                     13                       minimum of three (3) twelve-hour shifts per week. Plaintiffs and class members were
                                              scheduled to work, and did work, approximately three (3) twelve (12) hour shifts per
                     14                       week during their employment. Plaintiffs are informed and believe that the
                                              Defendant, and each of them, paid the Plaintiff and class members straight time
                     15                       wages for each twelve hour shift worked. However, Defendant, and each of them, did
                     16                       not pay the Plaintiffs and class members overtime wages for the hours they worked in
                                              excess of eight per day. Therefore, Plaintiffs and class members are owed at least
                     17                       four hours of one-half time their regular rate of pay for each twelve (12) hours shift
                                              worked.” (FAC, ¶ 14.b.)
                     18
                                          •   “Plaintiffs occasionally worked more than 12 hours per shift. For example, when the
                     19                       RN or LVN who was scheduled to relieve the Plaintiffs or class members after their
                                              regularly scheduled twelve (12) hour shift called in sick or did not show up to work,
                     20
                                              the Plaintiffs or class members were required to remain at work, continuing their
                     21                       patient care, until a replacement could be found. As a result, Plaintiffs and class
                                              members worked more than twelve (12) hours per day on occasion. However, the
                     22                       Defendants, and each of them did not pay Plaintiffs and class members double time
                                              wages for the shifts during which they were required to remain at work for more than
                     23                       twelve hours.” (FAC, ¶ 14.c.)
                     24
                               Nowhere in these allegations do Plaintiffs identify a single workweek where any named Plaintiff
                     25
                               worked more than 8 hours in a day and was not properly paid overtime for such hours. Rather,
                     26
                               Plaintiffs generally allege that they all worked three twelve hour shifts per week (without any
                     27
                               discussion of a particular workweek at all), and then Plaintiffs engage in a slight of hand by
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        5.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 13 of 32

                        1      mysteriously asserting that they are “informed and believe” that Defendant paid them only straight
                        2      time for hours worked in excess of eight in a day. (FAC, ¶ 14.b.) Plaintiffs worked their hours and
                        3
                               received their pay – why can they not affirmatively allege they were not paid overtime properly if
                        4
                               that is, in fact, what happened?      Plaintiffs’ “information and belief” allegations, rather than
                        5
                               affirmative allegations from their own personal knowledge about what specifically happened to them
                        6

                        7      in any specific workweek or at a specific or approximate time, are suspect. And, to make matters

                        8      worse, Plaintiffs do not offer any factual allegations as to the source of such “information and belief”

                        9      that would allow the Court to accept such vague allegations as plausible allegations of an overtime
                     10        violation (in stark contrast to allegations regarding a sample workweek or situation from their own
                     11
                               personal knowledge).
                     12
                                      Plaintiffs’ allegations regarding hours worked in excess of 12 in a day fair no better.
                     13
                               Plaintiffs once again begin their allegations by stating that they “are informed and believe…that
                     14

                     15        Plaintiffs and class members were not paid wages according to California law for hours they were

                     16        required to work, including hours devoted to . . . (3) work constituting more than twelve (12) hours

                     17        per day.” (Id. at ¶ 14.a.) Thus, these allegations are not from Plaintiffs’ personal knowledge – they
                     18
                               are from some other source which Plaintiffs never identify.          Plaintiffs then allege that they
                     19
                               “occasionally” worked hours in excess of 12 hours, but offer no allegations about how frequently
                     20
                               this happened despite an applicable statute of limitations which spans 4 years. Plaintiffs do not offer
                     21
                               any example of a single workweek where any named Plaintiff worked more than 12 hours in a day
                     22

                     23        and was not properly paid double time for such hours. Rather, Plaintiffs leap to the conclusory

                     24        allegation that “Defendants” – despite their being only one named Defendant in this case – failed to
                     25        pay double time for “occasional shifts” of unidentified frequency (and without an example) where
                     26
                               Plaintiffs were “required to remain at work for more than twelve hours.” (Id.)
                     27
                                      These allegations make it clear that, despite the Court’s instruction, Plaintiffs still have not
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        6.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 14 of 32

                        1      asserted specific factual allegations that give rise to the plausible inference that a specific Plaintiff
                        2      worked unpaid overtime or unpaid double time during a given workweek.                  First, Plaintiffs’
                        3
                               allegations “on information and belief” and are not entitled to credence, because such allegations are
                        4
                               only deemed facially plausible when they are “peculiarly within the possession and control of the
                        5
                               defendants, or the belief must be based on factual information that makes the inference of culpability
                        6

                        7      plausible,” which is not the case here.    Crimson California Pipeline, L.P. v. Southern California

                        8      Edison Co., No. CV 15-07036 SJO, 2016 WL 5340528 at *3 (C.D. Cal. Feb. 12, 2016) (internal

                        9      citations omitted). Plaintiffs’ work hours and pay are not peculiarly in Defendant’s possession, as
                     10        Plaintiffs worked the hours and received the pay. And, Plaintiffs have offered no factual allegations
                     11
                               as to the source of their “information and belief” or any other allegations which make the inference
                     12
                               of an overtime violation plausible. Plaintiffs do not include facts as to a single instance where any
                     13
                               one of them allegedly worked a shift in excess of 8-hours or 12-hours and was paid only straight
                     14

                     15        time wages, nor do they allege any facts to plausibly suggest that Defendant routinely scheduled its

                     16        employees to work overtime and yet never paid them overtime wages. Without the assertion of any

                     17        additional facts, Plaintiffs’ bald assertions “on information and belief” are due to be ignored. See
                     18
                               Solis v. City of Fresno, No. 1:11-CV-00053, 2012 WL 868681 at *8 (E.D. Cal. Mar. 13, 2012) (“In
                     19
                               the post-Twombly and Iqbal era, pleading on information and belief, without more, is insufficient to
                     20
                               survive a motion to dismiss for failure to state a claim.”). Plaintiffs are required to plead sufficient
                     21
                               facts to “allow[] the court to draw the reasonable inference that the defendant is liable for the
                     22

                     23        misconduct alleged,” however, here, Plaintiffs’ deficient factual allegations “stops short of the line

                     24        between possibility and plausibility of entitlement to relief.” Landers, 771 F.3d at 641 (quoting
                     25        Iqbal, 556 U.S. at 678). Because Plaintiffs’ allegations are asserted based on information and belief
                     26
                               from an unidentified source and lack the support of any further factual allegations, they are
                     27
                               insufficient to state a plausible claim for relief and avoid dismissal of Plaintiffs’ overtime claim. See
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        7.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 15 of 32

                        1      Crimson, 2016 WL 5340528 at *3 (“if the factual allegations based on ‘information and belief’ are
                        2      made without further facts, the allegations do not survive a motion to dismiss”); Vivendi SA v. T-
                        3
                               Mobile USA Inc., 586 F.3d 689, 694 (9th Cir. 2009) (finding insufficient allegations based “upon
                        4
                               information and belief” where no further facts were alleged); Tarantino v. Gawker Media, LLC, No.
                        5
                               CV 14-603-JFW, 2014 WL 2434647 at *5, n. 4 (C.D. Cal. Apr. 22, 2014) (“all of Plaintiff’s
                        6

                        7      allegations related to his . . . claim are based on information and belief, and such allegations are

                        8      insufficient as a matter of law”).

                        9               Second, the fact remains that even though seven Plaintiffs are named in this lawsuit, not one
                     10        has specified a single workweek during which he or she affirmatively asserts that he or she worked a
                     11
                               specific amount of unpaid overtime or double time and did not receive overtime or double time
                     12
                               wages.     As Plaintiffs each claim to have experienced the alleged wage and hour violations
                     13
                               themselves there should be no need to assert allegations on “information and belief.” There is no
                     14

                     15        good reason why Plaintiffs continue to refuse to allege specific facts as to when and how they

                     16        allegedly worked unpaid overtime unless they simply do not possess such facts. Compare Boon v.

                     17        Cannon Business Solutions, Inc., 595 Fed. Appx. 631 (9th Cir. 2015) (where plaintiff included
                     18
                               detailed factual allegations concerning when they allegedly performed work that resulted in overtime
                     19
                               and what that work consisted of, plaintiff properly stated a claim for overtime). Plaintiffs’ FAC
                     20
                               includes “no allegations about what period of time or type of conduct Plaintiffs are counting as hours
                     21
                               worked.” Tan v. GrubHub, Inc., 171 F. Supp. 3d 998, 1008 (N.D. Cal. 2006). Similarly, Plaintiffs
                     22

                     23        plead “no details . . . as to any specific named plaintiff . . . [and] what the circumstances were under

                     24        which any plaintiff was allegedly not paid” overtime wages in a particular week. Perez v. Wells
                     25        Fargo & Co., 75 F. Supp. 3d 1184, 1191 (N.D. Cal. 2014). Instead, Plaintiffs merely plead, “upon
                     26
                               information and belief,” that they were scheduled to work approximately three twelve-hour shifts
                     27
                               and were paid straight time wages. These barebones allegations are precisely the sort of “conclusory
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        8.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 16 of 32

                        1      allegations that class members ‘regularly’ or ‘regularly and consistently’ worked more than 40 hours
                        2      per week—without any further detail—[which] fall short of Twombly/Iqbal.” Tan, 171 F. Supp. 3d
                        3
                               at 1008. Plaintiffs’ failure to include any facts as to when and how they actually worked overtime
                        4
                               and did not receive appropriate overtime wages subjects their unpaid overtime claim to dismissal.
                        5
                               See Landers, 771 F.3d at 646 (“at a minimum the plaintiff must allege at least one workweek when
                        6

                        7      he worked in excess of forty hours and was not paid for the excess hours in that workweek, or was

                        8      not paid minimum wages.”); Raphael v. Tesoro Refining and Marketing Co. LLC, No. 3:15-cv-

                        9      02862-ODW(Ex), 2015 WL 4127905 at *3 (C.D. Cal. July 8, 2015) (plaintiff’s failure to describe
                     10        specific periods of time where pay was denied or specific practices were engaged in warranted
                     11
                               dismissal of overtime claims); Lundy v. Catholic Health System of Long Island Inc., 711 F.3d 106,
                     12
                               114-115 (2d Cir. 2013) (upholding the dismissal of an unpaid overtime claim because of the
                     13
                               plaintiff’s failure to detail “how occasionally” or “how long” she worked in excess of her regular
                     14

                     15        shift) (emphasis added); Nakahata v. New York-Presbyterian Healthcare System, Inc., 723 F.3d 192,

                     16        201 (2d Cir. 2013) (upholding the dismissal of an unpaid overtime claim because the Plaintiffs failed

                     17        to include “sufficient detail about the length and frequency of their unpaid work to support a
                     18
                               reasonable inference [of unpaid overtime]”); Dejesus v. HF Management Services, LLC, 726 F.3d
                     19
                               85, 89 (2d Cir. 2013) (upholding dismissal of an unpaid overtime claim because that the applicable
                     20
                               pleading standard “was designed to require plaintiffs to provide some factual context that will nudge
                     21
                               their claim from conceivable to plausible”). 1
                     22

                     23                       2.      Plaintiffs’ Overtime Claims Fails And They Should Not Be Granted
                                                      Leave To Amend Because Putative Class Members Worked An
                     24                               Alternative Workweek Schedule.
                     25               Plaintiffs’ overtime claim also fails because Plaintiffs are not entitled to overtime
                     26

                     27        1
                                 The Lundy, Nakahata and Dejesus decisions were expressly cited with approval and quoted from
                               extensively by the Ninth Circuit in Landers. 771 F.3d at 642-44 (“We are persuaded by the rationale
                     28        espoused in the First, Second and Third Circuit cases.”).
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                       9.                CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                   DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                       THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 17 of 32

                        1      compensation for work exceeding eight hours per day in light of the alternative workweek schedule
                        2      which applied to them and which this Court may take judicial notice of.
                        3
                                      While courts are generally limited to the face of the complaint in considering a motion to
                        4
                               dismiss, the Court may consider the public records of a government agency, such as the California
                        5
                               Department Industrial Relations’ alternative workweek election records, as matters of judicial
                        6

                        7      notice. See United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003) (consideration of

                        8      documents attached to a complaint, incorporated by reference, or matters of judicial notice do not

                        9      convert a motion to dismiss into a motion for summary judgment); accord Hamilton v. Solano Irr.
                     10        Dist., No. CIV S 1202727 KJM, 2013 WL 1499603 at *1 (E.D. Cal. Apr. 11, 2013). Courts may
                     11
                               take judicial notice of “documents appearing on a governmental website,” “contents of public
                     12
                               records,” and/or “the content of records and reports of administrative bodies.” See Fed. R. Evid.
                     13
                               201(b); Silvia v. EA Technical Servs., Inc., No. 15-cv-04677-JSC, 2018 WL 306690 at *2 (N.D. Cal.
                     14

                     15        Jan. 5, 2018); Jimenez v. Domino’s Pizza, Inc., 238 F.R.D. 241, 246 (C.D. Cal. 2006) (“A court may

                     16        also take judicial notice of the contents of public records.”). Specifically, “[t]he official records of

                     17        the State of California, as contained in the Department of Industrial Relations’ official website, are a
                     18
                               source whose accuracy cannot reasonably be questioned, and judicial notice may be taken of facts on
                     19
                               a website of a government agency.” Ferguson v. Randy’s Trucking, Inc., No. 1:15-cv-00697-JLT,
                     20
                               2016 WL 4082900 at *2 (E.D. Cal. Mar. 11, 2016).
                     21
                                      Defendant requests that the Court take judicial notice of the alternative workweek schedule
                     22

                     23        for its RNs and LVNs that it has registered with the California Department of Industrial Relations for

                     24        its Visalia facility, which is located in the County of Tulare, where all of the named Plaintiffs
                     25        worked. (See concurrently-filed Request for Judicial Notice.) The alternative workweek schedule
                     26
                               election results for Defendant’s Tulare County facility are matters of public record contained on the
                     27
                               Department of Industrial Relations’ website, and therefore are properly subject to judicial notice.
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                       10.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 18 of 32

                        1      Although Plaintiffs’ FAC omits any reference to an alternative workweek schedule, their allegations
                        2      are consistent with such a schedule and Plaintiffs were likely well aware of the existence of an
                        3
                               alternative workweek. (FAC, ¶ 14.b.)
                        4
                                      When evaluated in the context of Defendant’s alternative workweek schedule, Plaintiffs have
                        5
                               not asserted an overtime claim upon which relief can be granted. Section 510 of the California
                        6

                        7      Labor Code defines overtime obligations in California and provides various exceptions to such

                        8      obligations, such as when an alternative workweek schedule is adopted pursuant to Section 511.

                        9      Cal. Lab. Code 510(a). Under the provisions of Section 511 of the California Labor Code,
                     10        employees who are subject to alternative workweek schedules are only entitled to overtime
                     11
                               compensation for hours worked in excess of their regularly scheduled hours established by the
                     12
                               alternative workweek agreement and for any work in excess of 40 hours per week. Cal. Lab. Code
                     13
                               511. Moreover, under IWC Wage Orders 4 and 5, employers within the healthcare industry who
                     14

                     15        adopt an alternative workweek schedule may schedule employees to work up to 12 hours per shift

                     16        and overtime is only due for hours in excess of 12 per day or 40 per week. Thus, Plaintiffs’

                     17        allegations that they were regularly scheduled to work approximately three twelve-hour shifts per
                     18
                               week and only received straight time pay and not overtime pay for such shifts fail to allege a
                     19
                               plausible violation of California law. On the contrary, such allegations are exactly consistent with
                     20
                               the provisions of California’s alternative workweek schedule exceptions to overtime requirements.
                     21
                               The alternative workweek schedules, which Plaintiffs were all subject to given their work as RNs
                     22

                     23        and LVNs at Defendant’s facility in Tulare County (FAC, ¶¶ 1-7), further cements the implausibility

                     24        of Plaintiffs’ allegations that they routinely worked overtime shifts with Defendant’s knowledge and
                     25        yet were not properly compensated for such overtime.
                     26
                                      Further, Plaintiffs do not offer any allegations in the FAC that plausibly assert a claim for
                     27
                               hours worked in excess of 40 per week or for greater than 12 hours per day. Plaintiffs’ FAC
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                     11.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 19 of 32

                        1      contains no allegations at all of unpaid overtime for hours worked in excess of 40 in a workweek.
                        2      (See generally, FAC.) Further, Plaintiffs specifically claim that they were regularly scheduled to
                        3
                               work only three twelve-hour shifts per week, which would result in only 36 hours of work per week.
                        4
                               (Id. at ¶ 14.b.) Finally, as discussed above, while Plaintiffs allege “on information and belief” from
                        5
                               an unidentified source that they “occasionally worked more than 12 hours per shift,” Plaintiffs’
                        6

                        7      allegations fail to include the requisite factual specificity to make such an assertion plausible.

                        8      Merely referring to an “example” where some unidentified employee may have experienced, on

                        9      occasion, an instance where they stayed at work a few minutes waiting for a relief employee is
                     10        precisely the sort of allegation that “‘raise[s] the possibility’ of undercompensation” yet, “a
                     11
                               possibility is not the same as plausibility” – especially when you only assert the allegation “upon
                     12
                               information and belief” and never offer a concrete example of it occurring to anyone. 2 Landers, 771
                     13
                               F.3d at 646. At the end of the day, Plaintiffs fail to assert any factual allegations as to a specific
                     14

                     15        instance in which they actually were required to work over twelve hours and were not properly paid.

                     16        (See generally, FAC.) Without such factual elaboration, the Court is left only with the possibility

                     17        that such “occasions” occurred, and there is no plausible basis upon which to believe that a violation
                     18
                               actually occurred and was experienced by these particular named Plaintiffs. It would be simple
                     19
                               enough to assert such factual allegations, particularly in light of the Court’s Order dismissing
                     20
                               Plaintiffs’ Original Complaint, yet, Plaintiffs have chosen not to do so.
                     21
                                      Plaintiffs should only be granted leave to amend if they can disclose specific facts in their
                     22

                     23        Opposition that would cure this deficiency. (See Salameh, 726 F.3d at 1133.) Because Plaintiffs

                     24        cannot credibly allege unpaid overtime, especially in light of the alternative workweek schedule that
                     25
                               2
                                 Moreover, as discussed infra, Plaintiffs own allegations that all seven named Plaintiffs worked
                     26        three twelve-hour shifts per week at the same facility during much of the same time period compel
                               the conclusion that there was overlap of employees such that each named Plaintiff did not work
                     27        alone and there was some level of redundancy in staffing at the Tulare County facility. (FAC, ¶¶ 1-
                               7.) These factual allegations by Plaintiffs make their allegation of an employee working alone and
                     28        having to wait for the arrival of a relief employee before departing decidedly implausible.
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        12.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                   DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                       THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 20 of 32

                        1      applied to them, their overtime claim should be dismissed with prejudice.
                        2
                                      C.       Plaintiffs’ Break Claims Should Be Dismissed Because They Failed To Amend
                        3                      As Instructed By The Court And The Additional Allegations Of The FAC
                                               Demonstrate That Plaintiffs’ Allegations Are Impossible.
                        4
                                      Plaintiffs’ meal and rest break claims are insufficiently pled for two reasons. First, Plaintiffs
                        5
                               have not alleged specific factual allegations to support their claims. Second, the additional facts
                        6
                               asserted by Plaintiffs lead to the logical conclusion that more than one nursing professional was
                        7
                               staffed at any given time, rendering Plaintiffs’ allegations impossible.
                        8
                                               1.     Plaintiffs Failed To Amend As Instructed By The Court.
                        9
                                      In their Original Complaint, Plaintiffs asserted the conclusory allegation that “Defendant
                     10
                               failed to relinquish control over Plaintiffs and class members during meal breaks by failing to relieve
                     11
                               them of all work obligations and by prohibiting them, either expressly or through regulation of their
                     12
                               work requirements, from leaving the work premises during such breaks.” (Compl., ¶ 33.) The Court
                     13
                               dismissed Plaintiffs’ original break claims because without “facts showing what types of controls or
                     14
                               restrictions precluded Plaintiffs from taking meal and rest breaks . . . the allegations that Plaintiffs
                     15
                               were denied breaks are merely conclusory statements.” (Dkt. # 11, 6:23-25.)
                     16
                                      In the FAC, Plaintiffs now allege the following as the basis for their break claims:
                     17
                                           •   On information and belief, that Defendant “implemented and communicated a policy
                     18                        prohibiting Plaintiffs and class members from leaving the work site during their
                     19                        scheduled work shifts”;
                                           •   On information and belief, that Defendant had a contract with Tulare County “that
                     20
                                               required Defendant to keep at least one nursing staff member within the facility at all
                     21                        times”;

                     22                    •   That Defendant carried out a business policy and practice to staff the county facilities
                                               with only one nursing professional;
                     23
                                           •   That Defendant implemented a policy and practice prohibiting the Plaintiffs and class
                     24                        members from leaving the work place during statutorily required off-duty meal and
                                               rest breaks. (FAC, ¶14.d.)
                     25
                               The factual premise underlying all four of these statements is that Defendant staffed its facility with
                     26
                               only one nursing professional at a time and, consequently, Plaintiffs missed breaks. However, this
                     27
                               allegation is merely conclusory and lacks the factual support required to plausibly suggest that
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        13.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 21 of 32

                        1      Defendant forced Plaintiffs to forego breaks. Plaintiffs do not cite to a single example of such an

                        2      occasion where this occurred for any of them, and not a single Plaintiff alleges that he or she was

                        3      ever the only nursing professional staffed on a shift or was, on at least one specific occasion,

                        4      prohibited from leaving the premises as a result of Defendant’s policies or practices. Plaintiffs’

                        5      failure to plead specific factual allegations as to their own experiences prevents a reasonable

                        6      inference that the alleged missed break violations plausibly occurred. Instead, Plaintiffs, again, have

                        7      merely painted a picture of a possible scenario in which an unidentified individual could have been

                        8      unable to take a legally compliant break, yet, stops short of alleging facts to suggest that any of these

                        9      Plaintiffs actually experienced such a scenario.

                     10                Moreover, as discussed above, Plaintiffs’ general, conclusory allegations—without any

                     11        factual underpinning—are not entitled to credence because they are made on “information and

                     12        belief,” making it clear that they are not drawn from Plaintiffs’ own personal knowledge. See

                     13        Blantz, 727 F.3d 917. Plaintiffs do not offer any factual allegations as to the source of such

                     14        “information and belief” or other supporting facts that would allow the Court or Defendants to

                     15        accept such vague allegations as plausible allegations of meal and rest break violations. There is no

                     16        reason why Plaintiffs would be without the knowledge or information sufficient to affirmatively

                     17        allege what they experienced while working for Defendant.             Plaintiffs should certainly have

                     18        sufficient personal knowledge to allege whether they worked shifts alone or with any other RNs or

                     19        LVNs and if they, specifically, were ever precluded from taking a break due to staffing needs or

                     20        requirements. Because such information is not uniquely within the possession of Defendant and

                     21        because Plaintiffs fail to assert any factual allegations supporting such assertions, Plaintiffs

                     22        allegations based on information and belief should be disregarded and Plaintiffs missed breaks

                     23        claims again are due to be dismissed. See, e.g., Solis, 2012 WL 868681 at *8 (“In the post-Twombly

                     24        and Iqbal era, pleading on information and belief, without more, is insufficient to survive a motion

                     25        to dismiss for failure to state a claim.”); Crimson, 2016 WL 5340528 at *3 (“if the factual

                     26        allegations based on ‘information and belief’ are made without further facts, the allegations do not

                     27        survive a motion to dismiss”).

                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                          14.               CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 22 of 32

                        1                     2.        The Additional Allegations Of The FAC Demonstrate That Plaintiffs’
                                                        Missed Break Allegations Are Impossible.
                        2
                                      Even if the allegation that Defendant staffed its facility with only one nursing professional at
                        3
                               a time was sufficient on its face to assert a missed break claim (it is not), it is contradicted by the
                        4
                               more specific factual allegations contained in the FAC. Consequently, Plaintiffs’ break claims are
                        5
                               not plausible. Indeed, they are impossible based on Plaintiffs’ asserted factual allegations.
                        6
                                      Plaintiffs allege that they each worked at Defendant’s Tulare County facility during May
                        7
                               2018. (FAC, ¶¶ 1-7.) As such, at least seven nursing professionals worked at the Tulare County
                        8
                               facility during that month. This, of course, is the most conservative conclusion possible based on the
                        9
                               allegations. Because Plaintiffs seek to represent a class of individuals so numerous that joinder of all
                     10
                               members would be impractical (Id. at ¶ 17) it is reasonable to conclude that significantly more than
                     11
                               seven nursing professionals worked at Defendant’s Tulare County facility in May 2018. Plaintiffs
                     12
                               have also alleged that they and putative class members worked at least three twelve-hour shifts per
                     13
                               week. (Id. at ¶ 14.b.)
                     14
                                      Assuming that only the seven named Plaintiffs worked at Defendant’s Tulare County facility
                     15
                               in May 2018 and assuming they only worked the minimum three twelve-hour shifts per week, it
                     16
                               would not be possible for there to be only one nursing professional working at a time. In one week
                     17
                               there are fourteen twelve-hour shifts available (2 twelve-hour shifts per day * 7 days). If each of the
                     18
                               seven named plaintiffs worked three shifts per week, a total of twenty-one shifts were worked. If
                     19
                               twenty-one shifts were worked per week, then there had to have been more than one nursing
                     20
                               professional staffed on at least some shifts. As such, Plaintiffs’ allegation that only one employee
                     21
                               was staffed per shift is not possible. Indeed, this inference is supported by the contractual language
                     22
                               alleged by Plaintiffs that “required Defendant to keep at least one nursing staff member within he
                     23
                               facility at all times.” (FAC, ¶ 14.d. (emphasis added)).
                     24
                                      The logical conclusion required by Plaintiffs’ factual allegations – that they did not work
                     25
                               alone at Defendant’s Tulare County facility – is the opposite of what is alleged in support of their
                     26
                               missed break claims. If the Court disregards the allegation that Plaintiffs and class members worked
                     27
                               alone – as it must based on the foregoing (see Twombly, 550 U.S. at 555 (acknowledging that the
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                       15.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 23 of 32

                        1      requirement that a court accept as true all of the factual allegations contained in a complaint does not

                        2      apply to legal conclusions)), then there is no factual support in the FAC for the conclusion that

                        3      Defendant controlled Plaintiffs and restricted them from taking breaks by forcing them to work

                        4      alone. Accordingly, Plaintiffs still have not stated valid break claims and those claims should again

                        5      be dismissed.

                        6             D.       Plaintiffs Failed To Correct Their Minimum Wage Claim As Instructed By The
                                               Court And Instead Deleted Even Their Conclusory Allegations In Support
                        7                      Thereof.
                        8             In their Original Complaint, Plaintiffs alleged that they were not paid minimum wage for

                        9      time automatically deducted as breaks and three other general categories of work for which Plaintiffs

                     10        maintained they were not compensated. (Compl., ¶¶ 14, 42.) The Court granted Defendant’s

                     11        Motion to Dismiss because the Complaint contained no factual allegations showing how Plaintiffs

                     12        remained under Defendant’s control during breaks and because, while Plaintiffs asserted in their

                     13        briefing in opposition to the Motion to Dismiss that there was unpaid time worked on tasks such as

                     14        preparing reports, travel time, or time spent preparing for a shift for which they received no

                     15        compensation, Plaintiffs included no allegations in their Complaint about such uncompensated work

                     16        tasks. (Dkt. # 11, 8:10-15.)

                     17               Despite previously making arguments about such unpaid work tasks in briefing filed with the

                     18        Court, in their FAC, Plaintiffs did not assert any allegations related to such categories of unpaid

                     19        work. As such, their minimum wage claim is now entirely derivative of their meal and rest break

                     20        claims. However, as explained above, Plaintiffs have not asserted factual allegations showing that

                     21        Plaintiffs actually remained under Defendant’s control during breaks. To the contrary, as set forth

                     22        above, Plaintiffs’ additional allegations illustrate that it is implausible that Plaintiffs actually worked

                     23        alone and, therefore, were unable to take breaks. Accordingly, Plaintiffs’ minimum wage claim

                     24        should be dismissed with prejudice.

                     25               E.       Plaintiffs’ Claim For Inaccurate Wage Statements Is Again Based On
                                               Conclusory Allegations.
                     26
                                      Similar to their claims for unpaid overtime and minimum wage compensation and meal and
                     27
                               rest period claims, on which Plaintiffs apparently base their fifth cause of action (see FAC, ¶ 47),
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                         16.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 24 of 32

                        1      Plaintiffs only provide conclusory allegations in support of their inaccurate wage statement claim:

                        2             •   “Defendants, and each of them, knowingly and intentionally failed to provide wage
                        3                 statements containing complete and accurate information with respect to the items
                                          listed in California Labor Code 226(a). Among other things, said wage statements
                        4                 do not accurately set forth the number of overtime hours worked, or the hours
                                          worked during times for which wages were deducted for meal breaks. As a result, of
                        5                 such deficiencies, Plaintiffs and class members cannot promptly and easily
                                          determine from the wage statements alone the total hours worked each pay period
                        6                 and the applicable hourly rates for each of the regular, overtime, and double time
                        7                 hours worked each pay period. Accordingly, the Plaintiffs and the class members
                                          have suffered injury as defined by California Labor Code Section 226(e)(2).” (FAC,
                        8                 ¶ 47.)

                        9             Plaintiffs fail to “identify a single deficient wage statement,” see Byrd v. Masonite Corp., No.
                     10        16-cv-00035JGB (KKx), 2016 WL 756523, at *3 (C.D. Cal. Feb 25, 2016), or set forth any specific
                     11        factual allegations that would establish a plausible entitlement to relief. And, as shown above,
                     12        Plaintiffs have not pled any facts to demonstrate that Defendant failed to properly compensate
                     13        Plaintiffs for all time worked. Thus, Plaintiffs cannot sustain a derivative wage statement claim by
                     14        simply reciting that Defendant failed to set forth the accurate “number of overtime hours worked” or
                     15        “hours worked during times for which wages were deducted for meal breaks” and that Plaintiffs and
                     16        the putative class were unable to “determine from the wage statements alone the total hours worked
                     17        each pay period and the applicable hourly rates for each of the regular, overtime, and double time
                     18        hours worked each pay period” to verify they were paid the proper amount. Plaintiffs’ allegations
                     19        are vague and fail to provide sufficient notice to Defendant as to the claim asserted against it,
                     20        impeding Defendant’s ability to properly answer and defend against the claim, and therefore should
                     21        be dismissed. See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (stating that the allegations in
                     22        a complaint “must contain sufficient allegations of underlying facts to give fair notice and to enable
                     23        the opposing party to defend itself effectively”). Courts have dismissed similar claims with only
                     24        conclusory allegations and which fail to provide factual context sufficient to determine whether such
                     25        claims are plausible or not. See Harding v. Time Warner, Inc., No. 09cv1212-WQH-WMc, 2009
                     26        WL 2575898 at *4 (S.D. Cal. Aug. 18, 2009); accord Ritenour, 228 F. Supp. 3d at 1033 (plaintiff’s
                     27        inaccurate wage statement claim fails as it fails “to describe a single instance of such violations”).
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        17.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 25 of 32

                        1                Further, Plaintiffs’ inaccurate wage statement claim fails to include any specific facts

                        2      detailing Plaintiffs’ alleged injury as a result of any purported inaccurate wage statements. See

                        3      Johnson v. Sky Chefs, Inc., No. 11-CV-05619-LHK, 2012 WL 4483225 at *9 (N.D. Cal. Sept. 27,

                        4      2012) (dismissing inaccurate wage statement claim where plaintiff “identified only vague and

                        5      speculative injuries”). “A plaintiff must adequately plead an injury arising from an employer’s

                        6      failure to provide full and accurate wage statements, and the omission of the required information

                        7      alone is not sufficient.” See Angeles v. U.S. Airways, Inc., No. C 12-05860 CRB, 2013 WL 622032

                        8      at *10 (N.D. Cal. Feb. 19, 2013); Milligan v. American Airlines, Inc., 577 Fed. Appx. 718, 719 (9th

                        9      Cir. 2014). Plaintiffs’ inaccurate wage statement claim does not include any factual allegations

                     10        describing either an instance when Plaintiffs actually received inaccurate wage statements or the

                     11        alleged injury Plaintiffs claim to have suffered as a result of such violations. Thus, Plaintiffs’

                     12        inaccurate wage statement claims are due to be dismissed with prejudice.

                     13                  F.      Plaintiffs’ Claim For Waiting Time Penalties Is Again Based On Conclusory
                                                 Allegations.
                     14
                                         Plaintiffs’ waiting-time penalty claim under Labor Code Sections 201, 202, and 203 hinge on
                     15
                               their overtime, minimum wage, and meal and rest break claims. (See FAC, ¶ 50.) The allegations
                     16
                               asserting those claims are entirely deficient, as discussed above. Further, as with their allegations in
                     17
                               support of those claims, Plaintiffs’ waiting-time claim allegations consist of nothing more than
                     18
                               regurgitation of the statutory elements and rely on conclusory allegations devoid of any factual
                     19
                               detail:
                     20                  •    “During the class period, the some Plaintiffs and class members terminated their
                     21                       employment, voluntarily or involuntarily, with Defendant employers. California
                                              Labor Code sections 201, 202, and 203, and other California law require employers
                     22                       to pay all wages due and owing immediately upon an employee’s involuntarily
                                              termination of employment, and within 72 hours to employees who quit voluntarily.
                     23                       Defendants, and each of them, failed to pay all wages due and owing to employees
                                              whose employment was terminated, in that no payment ever has been made to any of
                     24                       such employees for the unpaid minimum wages, overtime wages, double-time
                     25                       wages, meal and rest break premiums, and other wage claims herein alleged. The
                                              statutory time for payment has expired for all such employees.” (FAC, ¶ 50.)
                     26
                                         •    Defendants, and each of them, willfully failed to pay Plaintiffs and class members all
                     27                       the wages due and owing at the time of discharge in that, among other things, said
                                              Defendants knew or had reason to know that no overtime or double time wages had
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                          18.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 26 of 32

                        1                  been paid to them, and wages had been deducted on a daily basis for off-duty meal
                                           breaks that were not provided, all as hereinabove alleged.” (FAC, ¶ 51.)
                        2
                                      Once again, Plaintiffs fail to identify any specific amount of wages that were due to them at
                        3
                               termination and not paid – instead they lump together several broad categories of theoretical wages,
                        4
                               and then assert in conclusory fashion that some unidentified combination of such “wages” has not
                        5
                               been paid at termination. And, Plaintiffs do not even allege who is due unpaid wages, alleging
                        6
                               instead that only “some Plaintiffs and class members terminated employment” without naming any
                        7
                               such person. (FAC, ¶ 50.) Thus, the Court is left to completely guess as to who among the Plaintiffs
                        8
                               terminated employment and is due what wages. Plaintiffs’ threadbare recitals of the elements of this
                        9
                               claim cannot survive a motion to dismiss and should be dismissed. See Weigele v. FedEx Ground
                     10
                               Package Sys., Inc., No. 06-cv-1330, 2010 WL 4723673, at *4 (S.D. Cal. Nov. 15, 2010) (court found
                     11
                               insufficient allegation that “Defendant . . . willfully failed and refused, and continues to fail and
                     12
                               refuse to pay wages promptly when due upon termination of employment to each of the Plaintiffs.”);
                     13
                               Schneider v. Space Systems/Loral Inc., No. 11-02489, 2012 WL 476495, at *3 (N.D. Cal. Feb. 14,
                     14
                               2012) (same).
                     15
                                      G.       Plaintiffs’ Claim For Unfair Competition Is Again Based On Conclusory
                     16                        Allegations.
                     17               Plaintiffs’ claim for violation of the California Business & Professions Code Section 17200
                     18        et seq. is predicated on their first through sixth causes of action. (FAC, ¶¶ 53-56.) Because, as
                     19        discussed above, Plaintiffs fail to sufficiently plead their first through sixth causes of action, their
                     20        seventh cause of action is also subject to dismissal for conclusory allegations that do not meet the
                     21        minimum pleading requirement. Renick v. Dun & Bradstreet Receivable Management Services, 290
                     22        F.3d 1055, 1058 (9th Cir. 2002) (a violation of California Business & Professions Code section
                     23        17200 et seq. generally requires the plaintiff establish a violation of an underlying statute); see also
                     24        Weigele v. FedEx Ground Package Sys., Inc., No. 06-cv-1330, 2010 WL 4723673, at *4, n. 5 (S.D.
                     25        Cal. Nov. 15, 2010) (dismissing plaintiffs’ labor code claims for failure to plead sufficient factual
                     26        allegations and noting that “[b]ecause Plaintiffs’ unfair competition claim derives from their
                     27        overtime claims and meal and rest period claims, the unfair competition claim fails if the other
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                       19.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 27 of 32

                        1      claims fail”). Accordingly, Plaintiffs’ unfair competition claim should be dismissed for failure to

                        2      state a claim upon which relief may be granted.

                        3             H.      Plaintiffs Lack Standing To Sue For Injunctive Relief
                        4             By way of their seventh cause of action, Plaintiffs again seek prospective injunctive relief.

                        5      (FAC, ¶ 58; Prayer for Relief at ¶ 4.) However, to have standing to bring a claim for injunctive

                        6      relief, a plaintiff must show that he or she has (1) suffered injury that (2) was caused by the

                        7      defendant and (3) “is likely to be redressed by the relief [they] seek[].” Walsh v. Nev. Dep’t of

                        8      Human Res., 471 F.3d 1033, 1037 (9th Cir. 2006) (citation omitted). As former employees (FAC, ¶¶

                        9      1-7), Plaintiffs are unable to demonstrate that Defendant can redress their alleged injuries by future

                     10        actions, and, thus, may not bring claims for prospective injunctive relief. See, e.g., Wal-Mart Stores,

                     11        Inc. v. Dukes, 131 S. Ct. 2541, 2559 (2011) (“plaintiffs no longer employed by Wal-Mart lack

                     12        standing to seek injunctive or declaratory relief against its employment practices”); Ellis v. Costco

                     13        Wholesale Corp., 657 F. 3d 970, 986 (9th Cir. 2011) (finding that named plaintiffs in a class action

                     14        case lacked standing to sue for injunctive relief regardless of whether the certified class included

                     15        both current and former employees of the defendant-employer).

                     16               In the context of a putative class action, “[u]nless the named plaintiffs are themselves entitled

                     17        to seek injunctive relief, they may not represent a class seeking that relief,” Hodgers-Durgin v. de la

                     18        Vina, 199 F.3d 1037, 1045 (9th Cir. 1999). “Any injury unnamed members of this proposed class

                     19        may have suffered is simply irrelevant to the question of whether the named plaintiffs are entitled to

                     20        the injunctive relief they seek.” Id. Accordingly, Plaintiffs’ claims for injunctive relief under

                     21        California Business & Professions Code section 17200 should be dismissed with prejudice.

                     22        IV.    PLAINTIFFS’ STATE-WIDE CLASS DEFINITION SHOULD BE DISMISSED
                                      AND/OR STRICKEN.
                     23
                                      Where it is clear that there is no basis for class relief under facts consistent with the
                     24
                               allegations as asserted, dismissal of class claims pursuant to Rule 12(b)(6) is appropriate. See
                     25
                               Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Sanders v. Apple Inc., 672 F. Supp. 2d 978
                     26
                               (N.D. Cal. 2009) (granting dismissal of complaint and striking all of the purported class claims);
                     27
                               Roberson v. Danny Ontiveros Trucking, No. CV-F-08-0552 LJO SMS, 2008 WL 4809960 at *6
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                         20.                CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 28 of 32

                        1      (E.D. Cal. Nov. 3, 2008) (granting defendants’ 12(b)(6) motion to dismiss class allegations with

                        2      respect to certain claims because plaintiffs could not state a claim for numerosity of a class). Courts

                        3      have increasingly dismissed California class action complaints asserting wage and hour claims that

                        4      are devoid of factual allegations. See Deleon v. Time Warner Cable LLC, No. CV 09-2438 AG

                        5      RNBX, 2009 WL 9426145, at *3-4 (C.D. Cal. July 17, 2009) (dismissing class action complaint

                        6      asserting wage and hour violations for “slavishly repeat[ing] the statutory language as to the

                        7      purported factual allegations”); Sasha Ovieda v. Sodexo Operations, LLC, No. CV 12-1750-GHK

                        8      SSX, 2012 WL 1627237, at *2-4 (C.D. Cal. May 7, 2012) (dismissing wage-and-hour class action

                        9      for failing to meet Iqbal factual pleading standards); Schneider v. Space Systems/Loral Inc., No. C

                     10        11-2489 MMC, 2012 WL 476495, at *2-3 (N.D. Cal. Feb. 14, 2012) (same); see also Anderson v.

                     11        Blockbuster, Inc., No. 210CV00158MCEGGH, 2010 WL 1797249, at *2-4 (E.D. Cal. May 4, 2010)

                     12        (dismissing a complaint for California Labor Code violations where the conclusory allegations did

                     13        not meet minimum pleading requirements). As instructed by the Supreme Court, a “district court

                     14        must . . . insist upon some specificity in pleading before allowing a potentially massive factual

                     15        controversy to proceed.” Twombly, 550 U.S. at 558.

                     16                  Moreover, “[t]he court may strike from a pleading . . . any redundant, immaterial,

                     17        impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “If it is obvious from the pleadings that

                     18        the proceeding cannot possibly move forward on a classwide basis, district courts use their authority

                     19        under Federal Rule of Civil Procedure 12(f) to delete the complaint’s class allegations.” Manning v.

                     20        Boston Med. Ctr. Corp., 725 F.3d 34, 59 (1st Cir. 2013); see also Sandoval v. Ali, 34 F. Supp. 3d

                     21        1031, 1043 (N.D. Cal 2014) (acknowledging that class allegations can be stricken at the pleading

                     22        stage); Cholakyan v. Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011)

                     23        (same).

                     24                  To the extent all of Plaintiffs’ claims are not dismissed with prejudice for failure to state a

                     25        claim, Defendant requests the Court dismiss and/or strike Plaintiffs’ state-wide class allegations.

                     26        Plaintiffs’ FAC confirms that Plaintiffs are unable to plead facts that would plausibly support the

                     27        conclusion that other employees at Defendant’s other locations in California allegedly experienced

                     28        Plaintiffs’ claimed wage and hour violations in a similar fashion as required to pursue class relief.
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                     21.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 29 of 32

                        1      See Sanders, 672 F. Supp. 2d at 978 (granting dismissal of complaint and striking all purported class

                        2      claims for failure to satisfy Federal Rule of Civil Procedure 23 requirements, including

                        3      demonstrating that there are questions of law or fact common to the class, the claims of the

                        4      representative part are typical of the claims or defenses of the class, the representative party will

                        5      fairly and adequately protect the interests of the class, and the class is so numerous that joinder of all

                        6      members is impracticable).

                        7              More specifically, as Plaintiffs’ FAC makes apparent, Plaintiffs all worked only at

                        8      Defendant’s Tulare County facility. (FAC, ¶¶ 1-7.) Further, Plaintiffs’ legal theories are based only

                        9      on circumstances which Plaintiffs claim existed at the Tulare County facility. Plaintiffs contend that

                     10        while working at the Tulare County facility they were regularly scheduled to work three twelve-hour

                     11        shifts which led to unpaid daily overtime and double time, yet, Plaintiffs fail to include any factual

                     12        allegations as to the schedules or work experiences of any putative class members at other facilities.

                     13        Plaintiffs similarly fail to allege any basis for how they might know about the experiences,

                     14        schedules, staffing or pay (or lack thereof) of any employees working at other California facilities at

                     15        which they admittedly did not work. See Flores v. Starwood Hotels & Resorts Worldwide, Inc., No.

                     16        SACV 14-1093 AG, 2015 WL 12912337 at *4 (C.D. Cal. Mar. 16, 2015) (where “[p]laintiffs do not

                     17        demonstrate Plaintiffs’ knowledge of, or reasonable belief concerning, the employment practices

                     18        across departments at their own work sites, let alone across other California locations” the court

                     19        “cannot draw the reasonable inference that the defendant is liable for the misconduct alleged” and

                     20        the class allegations are due to be dismissed). Further, Plaintiffs do not allege the existence of

                     21        statewide policies or practices giving rise to their claims. (See generally, FAC); see Ortiz v. Sodexo

                     22        Operations, LLC, No. CV-10-04158 R (RCx), 2010 WL 11552888 at *1 (C.D. Cal. Aug. 12, 2010)

                     23        (dismissing class claims where plaintiff fails to show that defendant “had any statewide policies or

                     24        practices giving rise to plaintiff’s causes of action”).

                     25                Indeed, Plaintiffs’ allegations implicitly suggest that they do not have standing to represent a

                     26        state-wide class as they concede that Defendant’s operations and practices in different locations were

                     27        based upon contracts with the counties in which they were located. (See FAC, ¶ 8 (Defendant

                     28        “entered into contracts with various counties throughout the State of California supply [sic] its
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                    22.                CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                  DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                      THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 30 of 32

                        1      employee RN’s and LVN’s to provide health care services to individuals incarcerated within

                        2      correctional facilities throughout the State of California.”), ¶ 14.d. (“Defendant’s, and each of their

                        3      [sic], contract with Tulare County, and other counties throughout California . . .”).) Plaintiffs

                        4      contend that due to the staffing provisions of a contract with Tulare County, they were unable to take

                        5      legally compliant breaks. Yet, Plaintiffs allege zero facts as to similar contractual provisions in

                        6      place at other facilities or any other state-wide policy or practice impeding class members’ ability to

                        7      take breaks as needed (let alone how Plaintiffs would have any knowledge of such other contracts,

                        8      policies or practices impacting class members at other facilities). The closest Plaintiffs get to

                        9      asserting such facts is vaguely and generally alleging on information and belief that Defendant’s

                     10        contract with Tulare County “and other counties throughout out California” [sic] included a

                     11        provision to keep at least one nursing staff member within the facility. (FAC, ¶ 14.d.) Yet,

                     12        Plaintiffs plead no facts demonstrating how they would have any knowledge as to the contractual

                     13        provisions in place at other facilities where they did not work, do not allege which county contracts

                     14        allegedly contained such contractual provisions, nor do they allege which facilities were subject to

                     15        such contracts. Notably, even if such contractual provisions did exist, Plaintiffs fail to allege facts

                     16        suggesting similar experiences or circumstances – such as occasionally waiting for relief nurses –

                     17        that existed at other facilities which caused putative class members to work unpaid overtime or

                     18        double time or to actually miss breaks (or how Plaintiffs would have any knowledge of such

                     19        experiences). 3

                     20               Ultimately, because each of the Plaintiffs worked at Defendant’s Tulare facility and nowhere

                     21        else, there is no basis upon which to find any factual allegations sufficiently supporting state-wide

                     22        claims. See Mendez v. H.J. Heinz, L.P., No. CV 12-5653-GHK, 2012 U.S. Dist. LEXIS 170785 at

                     23        *13-*14 (dismissing class allegations where plaintiff’s “allegations at most show that [alleged]

                     24        policies are implemented” only where plaintiff actually worked, and “do not plausibly suggest that

                     25        the policies are implemented on a statewide basis[.]”) Plaintiffs’ barebones conclusory allegations

                     26

                     27        3
                                 The remainder of Plaintiffs’ class claims are all contingent upon their unpaid overtime and missed
                               break claims, thus, Plaintiffs’ failure to plead a statewide class basis for relief as to these claims
                     28        renders all of their class allegations due to be dismissed as a matter of law.
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                          23.                 CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                   DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                       THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 31 of 32

                        1      and lack of factual assertions as to the experiences of putative class members at other facilities

                        2      throughout California fails to state a plausible claim for common relief across class members.

                        3      Where, as here, Plaintiffs’ allegations fail to assert a common basis for relief along a common theory

                        4      of liability for all putative class members, dismissal of class action allegations is appropriate. Ortiz,

                        5      2010 WL 11552888 at *1 (dismissing wage and hour class allegations where “plaintiff’s complaint

                        6      is devoid of specific factual allegations of how defendants supposedly treated all putative class

                        7      members the same . . . with respect to rest breaks, meal periods . . . failure to pay overtime

                        8      compensation or minimum wage, payment of final wages, and wage statements”).

                        9              “Sometimes[,]” like in this case, “the issues are plain enough from the pleadings to determine

                     10        whether the interests of the absent parties are fairly encompassed within the named plaintiff’s

                     11        claim.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982). Where, as here, it is apparent

                     12        from the pleadings that the class claims cannot be maintained, courts may grant a motion to dismiss

                     13        class claims and strike class allegations. See Sanders, 672 F. Supp. 2d at 990-91. At most, Plaintiffs

                     14        have alleged facts related to the Tulare County facility. There are no facts asserted that relate to any

                     15        other location and also no facts to support an inference that other locations operated as the Tulare

                     16        County facility operated. Accordingly, Defendant respectfully requests the Court dismiss and/or

                     17        strike Plaintiffs’ state-wide class allegations pursuant to Federal Rules of Civil Procedure 12(b)(6)

                     18        and 12(f).

                     19        V.      CONCLUSION
                     20                Plaintiffs have again failed to sufficiently support their asserted claims with factual

                     21        allegations. Because Plaintiffs were unable to cure the deficiencies of their Original Complaint, the

                     22        FAC should be dismissed with prejudice. In the alternative, if Plaintiffs’ claims are not dismissed

                     23        with prejudice, the state-wide class allegations should be dismissed and/or stricken because the facts

                     24        do not support an inference that Defendant’s state-wide employees were subjected to the same

                     25        policies and practices as the named Plaintiffs in the Tulare County facility.

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                                        24.                  CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                    DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                        THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
                               Case 1:18-cv-01395-LJO-SAB Document 13-1 Filed 12/20/18 Page 32 of 32

                        1          Dated: December 20, 2018            LITTLER MENDELSON, P.C.

                        2

                        3                                              By: /s/ Barbara A. Blackburn
                                                                          BARBARA A. BLACKBURN
                        4                                                 BRITNEY N. TORRES
                                                                          Attorneys for Defendant
                        5                                                 Corizon Health, Inc.
                        6

                        7

                        8

                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall                                             25.              CASE NO. 1:18-CV-01395-LJO-SAB
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                                DEFENDANT’S MPA ISO MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AND, IN
                                    THE ALTERNATIVE, MOTION TO DISMISS OR STRIKE STATE-WIDE CLASS DEFINITION
